William Price, the plaintiff in error, was convicted in the superior court of Pittsburg county at the March, 1910, term, on a charge of assault with intent to kill, and on the 12th day of said month was sentenced by the court, in accordance with the verdict of the jury, to serve eighteen months in the state penitentiary. The appeal was filed in this court on the 12th day of September, 1910. No brief has been filed and no appearance made for oral argument. We have carefully examined the record, and find no error sufficiently prejudicial to justify reversal of this judgment. The Attorney General has entered a motion to affirm for want of prosecution. The motion is sustained, and the judgment affirmed.